ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_03_FR.txt. 277

DÉCLARATION DE M. SHI
[Traduction]

Pai voté pour l’ensemble du dispositif de Pavis consultatif donné par la
Cour car j’approuve d’un manière générale les motifs sur lesquels il se
fonde et les conclusions auxquelles il aboutit.

J'ai toutefois des réserves à formuler au sujet du rôle que la Cour attri-
bue à la politique de dissuasion dans la détermination de la /ex lata rela-
tive à l'emploi des armes nucléaires.

C’est ainsi, par exemple, que le paragraphe 67 de l’avis précise:

«Elle [la Cour] constate qu’il est de fait qu’un certain nombre
d'Etats ont adhéré à cette pratique pendant la plus grande partie de
la guerre froide et continuent d’y adhérer. De surcroît, les membres
de la communauté internationale sont profondément divisés sur le
point de savoir si le non-recours aux armes nucléaires pendant les
cinquante dernières années constitue l’expression d’une opinio juris.
Dans ces conditions, la Cour n’estime pas pouvoir conclure à l’exis-
tence d’une telle opinio juris.»

Plus loin il est dit au paragraphe 96, qui est essentiel:

«Elle [la Cour] ne peut davantage ignorer la pratique dénommée
«politique de dissuasion» à laquelle une partie appréciable de la
communauté internationale a adhéré pendant des années.»

Selon moi, la «dissuasion nucléaire» est un instrument de politique que
certains Etats dotés d’armes nucléaires utilisent dans leurs relations avec
d’autres Etats et qui serait censée empêcher le déclenchement de conflits
armés ou de guerres de grande ampleur et maintenir la paix et la sécurité
entre les nations. Il ne fait aucun doute que cette pratique de certains Etats
détenteurs de l’arme nucléaire relève de la politique internationale et non
du droit. Elle est sans valeur juridique du point de vue de la formation
d’une règle coutumiére interdisant le recours aux armes nucléaires en tant
que telles. C’est le droit qui devrait réglementer la politique de dissuasion
nucléaire et non pas l’inverse. Lorsque, dans l’exercice de sa fonction judi-
ciaire, elle doit définir une règle de droit existante applicable à l’emploi des
armes nucléaires, la Cour ne saurait tenir compte de la politique ainsi pra-
tiquée par certains Etats car, si elle le faisait, elle mettrait le droit en accord
avec les exigences de la politique de dissuasion. Non seulement la Cour
confondrait politique et droit, mais elle définirait une position juridique a
l'égard de la politique de dissuasion, intervenant ainsi dans la politique
internationale, ce qui ne serait guère compatible avec sa fonction judiciaire.

En outre, si on laisse de côté la nature de la politique de dissuasion, on
voit que cette «partie appréciable de la communauté internationale» qui

55
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DECL. SHI) 278

adhére a cette politique se compose de certains Etats dotés d’armes
nucléaires et des Etats qui acceptent la protection du «parapluie
nucléaire». Certes, ces Etats sont des membres importants et puissants de
la communauté internationale et jouent un grand rôle sur la scène inter-
nationale. Il reste que la Cour, organe judiciaire principal de l’Organisa-
tion des Nations Unies, ne saurait considérer cette «partie appréciable de
la communauté internationale» sous l’angle de la puissance matérielle.
Elle ne peut que l’envisager du point de vue du droit international. La
communauté internationale des Etats compte aujourd’hui plus de cent
quatre-vingt-cinq Etats. La partie appréciable de cette communauté,
mentionnée dans l’avis, ne constitue nullement une fraction considérable
de cet ensemble, la structure de la communauté internationale reposant
sur le principe de l’égalité souveraine. En conséquence, en accordant une
importance indue à la pratique de cette «partie appréciable», non seule-
ment on irait à l’encontre du principe même de l'égalité souveraine des
Etats, mais encore il deviendrait plus difficile de donner une idée exacte et
juste de l'existence d’une règle coutumière relative à l’emploi de l’arme
nucléaire.

(Signé) Su Fiuyong.

56
